Mayes, J.,
delivered the opinion of the court.
The facts here present a case where it was peculiarly necessary that no improper influences should be placed in the scale to weight against this defendant. The speech of the prosecuting attorney employed to assist the state’s attorney in the prosecution, when viewed in the light of this record, was exceedingly inflammatory. The crime with which this defendant is charged is one of revolting barbarity, and the testimony upon which his conviction must rest was of a very doubtful character. To these two things it was unjust and improper that there should have been added a speech, having no predicate in the facts, and of a kind most calculated to arouse prejudice in the minds of the jury, if such a feeling could be aroused. Looking into this whole record, we cannot say, in this, particular case, that the speech objected to did no harm to the defendant.

This being our view, the judgment must be reversed and case remanded.